Name: Commission Regulation (EC) NoÃ 1352/2007 of 16 November 2007 amending Annex I to Council Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Customs Tariff
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 21.11.2007 EN Official Journal of the European Union L 303/3 COMMISSION REGULATION (EC) No 1352/2007 of 16 November 2007 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) Commission Regulation (EEC) No 2568/91 of 11 July 1991 on the characteristics of olive oil and on the relevant methods of analysis (2) has been updated by Regulation (EC) No 702/2007 to take account of the conclusions of chemical experts. The adjustments introduced in Regulation (EEC) No 2568/91 consisted in particular in the determination of the percentage of 2-glyceryl monopalmitate which is more precise for the detection of esterified oils, and the decreasing of the limit value for stigmastadiene in virgin olive oils which makes it possible to achieve a better separation of virgin and refined olive oils. (2) As a consequence, Additional note 2 to Chapter 15 of the Combined Nomenclature on olive oils should also be adjusted. (3) Regulation (EEC) No 2658/87 should therefore be amended accordingly. (4) The amendment made to Regulation (EEC) No 2568/91 in 2007 is to be applied from 1 January 2008. To be consistent, this Regulation should apply from the same date. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 2658/87 is amended as set out in the Annex. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 2007. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 1214/2007 (OJ L 286, 31.10.2007, p. 1). (2) OJ L 248, 5.9.1991, p. 1. Regulation as last amended by Regulation (EC) No 702/2007 (OJ L 161, 22.6.2007, p. 11). ANNEX In Chapter 15 of Annex I to Regulation (EEC) No 2658/87, Additional note 2 is amended as follows: (1) Additional note 2.B.1 is amended as follows: (a) Point (a) is replaced by the following: (a) one of the following wax contents: (i) a wax content not more than 300 mg/kg or (ii) a wax content more than 300 mg/kg but not more than 350 mg/kg provided that:  the total aliphatic alcohol content is not more than 350 mg/kg or  the erythrodiol and uvaol content is not more than 3,5 %. (b) Point (c) is replaced by the following: (c) one of the following two characteristics: (i) a content in 2-glyceryl monopalmitate not more than 0,9 % if palmitic acid is not more than 14 % of the total content in fatty acids; (ii) a content in 2-glyceryl monopalmitate not more than 1,1 % if palmitic acid is not more than 14 % of the total content in fatty acids; (2) Additional note 2.B.2 is amended as follows: (a) Point (ij) is replaced by the following: (ij) one of the following two characteristics: (i) a content in 2-glyceryl monopalmitate not more than 0,9 % if palmitic acid is not more than 14 % of the total content in fatty acids; (ii) content in 2-glyceryl monopalmitate not more than 1,0 % if palmitic acid is not more than 14 % of the total content in fatty acids; (b) Point (l) is replaced by the following: (l) a content in stigmastadienes not more than 0,10 mg/kg; (3) In additional note 2.C point (f) is replaced by the following: (f) one of the following two characteristics: (i) a content in 2-glyceryl monopalmitate not more than 0,9 % if palmitic acid is not more than 14 % of the total content in fatty acids; (ii) a content in 2-glyceryl monopalmitate not more than 1,0 % if palmitic acid is not more than 14 % of the total content in fatty acids; (4) In additional note 2.D points (a)  (d) are replaced by the following points (a)  (e): (a) one of the following wax contents: (i) a wax content more than 350 mg/kg or (ii) a wax content more than 300 mg/kg but not more than 350 mg/kg provided that:  the total aliphatic alcohol content is more than 350 mg/kg and  the erythrodiol and uvaol content is more than 3,5 %. (b) an erythrodiol and uvaol content more than 4,5 %; (c) a content in 2-glyceryl monopalmitate not more than 1,4 %; (d) the sum of transoleic isomers not more than 0,20 % and the sum of translinoleic + translinolenic isomers not more than 0,10 %; (e) a difference between the HPLC and theoretical content of triglycerides with ECN42 of not more than 0,6. (5) In additional note 2.E the second sentence is replaced by the following: Oils of this subheading must have a content in 2-glyceryl monopalmitate not more than 1,4 %, a sum of transoleic isomers of less than 0,4 %, a sum of translinoleic + translinolenic isomers of less than 0,35 % and a difference between the HPLC and theoretical content of triglycerides with ECN42 not more than 0,5.